Motion granted and remittitur amended so that it appear in and by the order of affirmance that the claimant-appellant, *Page 644 
Parlex Holding Company, in the brief and argument presented to the Court of Appeals upon the appeal herein, urged that under the Federal Constitution the power of eminent domain and that of taxation must be kept distinct; that the power of eminent domain is to be exercised subject to the constitutional right of the owner to be paid the value of the property taken from him; that no rule of damages may be authorized by which the award to the claimant for the portion of his land actually taken can be cut down; that it is a fundamental principle of constitutional law that taxation shall be uniform upon the class of persons or property selected by the Legislature; and that the order appealed from and the supplemental and amended final decree of the Supreme Court, New York county, affirmed by said order were made in disregard of the said principles and were, therefore, violative of the appellant's rights guaranteed by the 14th Amendment of the Constitution of the United States; that the Federal questions so raised were considered by this court, and were by it decided adversely to the appellant.